Case: 4:20-cv-00794-JG Doc #: 159 Filed: 07/23/20 1 of 5. PageID #: 1618



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                            :
 CRAIG WILSON, et al.,                      :                CASE NO. 4:20-cv-00794
                                            :
            Petitioners,                    :                ORDER
                                            :                [Resolving Docs. 113, 121]
 vs.                                        :
                                            :
 MARK WILLIAMS, et al.,                     :
                                            :
            Respondents.                    :
                                            :


 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        Petitioners, inmates at Elkton Correctional Institution, sue Respondents, Elkton

 officials, seeking relief, on behalf of themselves and other inmates, due to the spread of

 COVID-19 within the facility. Eric Henderson and George Winkleman, inmates at Elkton

 Federal Correctional Facility, have separately filed motions to intervene in the present

 litigation. 1 Winkleman also requests an order to show cause why Respondents should not

 be held in contempt. 2 Petitioners state that they do not take a position as to these

 motions. 3 Respondents oppose. 4

        I.        Motions to Intervene

        A party may intervene in an action by right under Rule 24(a) or with permission

 under Rule 24(b). Henderson seeks permissive intervention under Rule 24(b), while

 Winkleman does not specify which type of intervention he seeks. As such, the Court will

 consider Winkleman’s motion under Rule 24(a) and both motions under Rule 24(b).


        1
          Docs. 113 and 121.
        2
          Doc. 113.
        3
          Docs. 119 and 129.
        4
          Docs. 123 and 132. Winkleman filed a reply. Doc. 134.
Case: 4:20-cv-00794-JG Doc #: 159 Filed: 07/23/20 2 of 5. PageID #: 1619

 Case No. 4:20-cv-00794
 Gwin, J.

          A. Intervention as of Right

          In order to intervene as of right, Winkleman must establish four factors:

          the motion to intervene is timely; (2) the proposed intervenor has a
          substantial legal interest in the subject matter of the case; (3) the
          proposed intervenor's ability to protect their interest may be impaired
          in the absence of intervention; and (4) the parties already before the
          court cannot adequately protect the proposed intervenor's interest. 5

          For ease of analysis, the Court starts with the fourth factor. Although Winkleman’s

 burden as to the fourth factor is minimal, Winkleman fails to argue that the parties to the

 litigation cannot adequately protect his interest. 6 Instead, he argues that Petitioners’

 counsel may not represent his interest, which is not the relevant question.

          Winkleman argues that Petitioners’ counsel might not represent all the potential

 class members because each have diverse home confinement qualification factors and that

 he might be bound by a settlement against his interest. 7 To the extent these can be

 interpreted as arguments that the parties cannot represent his interests, Winkleman still

 does not satisfy his burden. Winkleman does not say how any potential settlement could

 be detrimental to him. And Winkleman’s assertion that he qualifies for home confinement

 and his request for the Court to compel Respondents to grant that relief misconstrue the

 home confinement authority. The Court cannot grant Winkleman home confinement, nor

 can it compel Respondents to do so.

          For similar reasons, Winkleman fails to satisfy the third factor, which considers

 whether his interests may be impaired without his intervention. Winkleman does not


          5
               Coal. to Defend Affirmative Action v. Granholm, 501 F.3d 775, 779 (6th Cir. 2007).
          6
               Ne. Ohio Coal. for Homeless and Serv. Emp. Int’l Union, Local 1199 v. Blackwell, 467 F.3d 999, 1007 (6th
 Cir. 2006).
          7
               Doc. 134 at 2.
                                                             -2-
Case: 4:20-cv-00794-JG Doc #: 159 Filed: 07/23/20 3 of 5. PageID #: 1620

 Case No. 4:20-cv-00794
 Gwin, J.

 address this factor, but seemingly seeks to intervene only as a means of litigating the merits

 of his individual home confinement and compassionate release claims. 8 But this is not the

 forum to do so. As stated previously, this Court cannot grant home confinement and only

 Winkleman’s sentencing court can grant compassionate release.

          Because, at a minimum, Winkleman does not satisfy the third and fourth

 requirements, the Court denies his request to intervene as of right. 9

          B. Permissive Intervention


          For permissive intervention, Winkleman and Henderson must each establish that

 their motion to intervene is timely and that it alleges at least one common question of law

 or fact. 10 The Court “must then balance undue delay and prejudice to the original parties,

 if any, and any other relevant factors to determine whether in the court’s discretion,

 intervention should be allowed.” 11

          The timeliness inquiry requires the Court to consider the following factors:

                  (1) the point to which the suit has progressed; (2) the purpose for
                  which intervention is sought; (3) the length of time preceding the
                  application during which the proposed intervenors knew or should
                  have known of their interest in the case; (4) the prejudice to the
                  original parties due to the proposed intervenors' failure to promptly
                  intervene after they knew or reasonably should have known of their
                  interest in the case; and (5) the existence of unusual circumstances
                  militating against or in favor of intervention. 12
          After weighing the above factors, the Court declines to exercise its discretion to


          8
               Doc. 113 at 7-8.
          9
            Coalition to Defend Affirmative Action, 501 F.3d at 779 (finding that because the proposed intervenors failed
 to meet one factor the motion to intervene should be denied).
          10
             United States v. Michigan, 424 F.3d 438, 445 (6th Cir. 2005).
          11
              Id.
          12
              Jansen v. City of Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990). The timeliness inquiry under the intervention
 as of right standard and the permissive intervention standard is the same. Kirsch v. Dean, 733 F. App’x. 268, 279 (6th
 Cir. 2018).
                                                             -3-
Case: 4:20-cv-00794-JG Doc #: 159 Filed: 07/23/20 4 of 5. PageID #: 1621

 Case No. 4:20-cv-00794
 Gwin, J.

 allow either Henderson or Winkleman to intervene in this case. While the litigation has

 only been pending for several months, the case’s emergency and expedited nature means

 that it has progressed beyond most cases pending for a similar amount of time.

        Furthermore, both intervenors appear to seek to intervene solely to obtain home

 confinement or compassionate release individually, 13 but such relief is not available

 through this litigation. Finally, the somewhat unusual nature of this case—a class action

 habeas proceeding—counsels against allowing individual inmates to intervene absent

 compelling reasons for doing so, which neither potential intervenor presents.

        The Court denies both Henderson and Winkleman’s requests to intervene.

        II.        Order to Show Cause


        Winkleman also requests an order to show cause why Respondents should not be

 held in contempt for failing to comply with the Court’s injunction. Because the Sixth

 Circuit vacated this Court’s April 22, 2020 preliminary injunction order and the Supreme

 Court stayed the April 22, 2020 and May 19, 2020 preliminary injunction orders,

 Winkleman’s request is moot. 14

        III.       Conclusion


        For the foregoing reasons, the Court DENIES the motions to intervene and DENIES

 Winkleman’s request for an order to show cause.




        13
             Docs. 113 and 121.
        14
             Docs. 111 and 117.
                                              -4-
Case: 4:20-cv-00794-JG Doc #: 159 Filed: 07/23/20 5 of 5. PageID #: 1622

 Case No. 4:20-cv-00794
 Gwin, J.

       IT IS SO ORDERED.


 Dated: July 23, 2020                          s/     James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




                                         -5-
